JOHN D. TEMPLETON, Special Judge
(concurring).
I concur in Judge Dwyer’s opinion but I would add this respecting the second assignment of error. I think it was error to allow the clerk to call jurors from the panel to the jury box in whatever order he chose but it was harmless error.
ín England the rule concerning selecting jurors from the panel was, “ . . that their names being written on tickets, shall be put in a box or glass; and when each cause is called, twelve of these persons, whose names shall be first drawn out of the box, shall be sworn upon the jury, unless absent, challenged, or excused . . .”. Blackstone’s Commentaries, Book 3, Page 358. Our statute plainly requires selection of names from the panel by chance. T.C.A. 40-2506. This process is generally used elsewhere in our country. 47 Am.Jur.2d, Jury, See. 141.
In the case before us the clerk did not act corruptly or out of any interest or improper motive but merely to divide the work among the members of the panel. It is not shown that challenges were exhausted. Defendants were not prejudiced. I am satisfied the error was harmless beyond a reasonable doubt.